    Case: 1:18-cv-00683-TSB Doc #: 6 Filed: 11/16/18 Page: 1 of 2 PAGEID #: 23



                 7015 34bQ QDQl 3D3t ISDh




                         Office of the Clerk
                   Potter Stewart U.S. Courthouse
                            Room 103
                        ICQ Eat Fifth Street
-


                       Cincinnati, OH 45202




                                         ••'"••Hi..,,.
                                                                            S
                                                         '"•'•'I'll..
                                                                        *
Case: 1:18-cv-00683-TSB Doc #: 6 Filed: 11/16/18 Page: 2 of 2 PAGEID #: 24
